DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “system comprising: a message dispatcher [and]…a graph builder” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, and 17-18  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following language is unclear and indefinite:
As per claim 4, it is unclear what is meant by “removing at least one microservice after a respective task is executed.” (I.e. it is unclear if the microservice is removed from the graph or is decommissioned from the system. Examiner has interpreted this language to mean that the microservice is removed from the graph thus eliminating dependency constraints as tasks are completed). Claims 11 and 17 contain similar language and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (United States Patent Application Publication 2020/0409825) in view of Hosmani et al. (United States Patent Application Publication 2018/0276040).

As per claim 1, Balasubramanian teaches the invention substantially as claimed including, a method executed by one or more data processors of one or more computing devices, the method comprising: 
	receiving data comprising a plurality of tasks and associated dependencies among the plurality of tasks ([0043], Application 201 (sometimes referred to as "monitored application" or "target application" herein) may be an application in a complex system that has multiple dependencies that it requires to process user requests and transactions; and [0044], application 201 may be an enterprise account frontend configured to accept requests from upstream clients 210 regarding transactions on the account. Application 201 is illustrated as having three dependencies: service 221, service 223, and service 225); 
	generating a dependency graph correlating each dependency of the associated dependencies with a plurality of microservices ([0110], Some complex systems may have hundreds of thousands of API microservices that enterprise applications can leverage to retrieve and operate on enterprise data; [0115], At step 820, the monitoring device may identify sub-dependencies of the target application, which may be further dependencies of the services that the target application relies on. As with determining the immediate dependencies of the application in step 815, dependencies of a service (that is a dependency of the target application) may be determined using several techniques and sources of information; and [0116], the monitoring device may build the dependency map based on the determined dependencies and sub-dependencies and the relationships between them. The monitoring device may build, as the dependency map, a dependency tree indicating the functional and/or logical relationship between the monitored application, its immediate dependencies, and further dependencies of those immediate dependencies), wherein each microservice is configured to execute a task of the plurality of tasks ([0109], Each service in environment 700 (and similarly in environment 200) may correspond to a particular data resource (more particularly, a data element). The data resource may be data that the service is responsible for handling, or may be data handled by a software application or platform associated with a microservice like an API. The data resource 

	Balasubramanian fails to specifically teach,	distributing each task, based on the generated dependency graph, to a respective microservice for execution; sequentially receiving, from the plurality of microservices, a plurality of messages, each message comprising an output of each microservice for a respective task; and providing output data comprising a combination of the output of each microservice for further characterization.
	However, Hosmani teaches distributing each task, based on the generated dependency graph ([0014], in the graph, the dependency relationships may indicate which nodes depend on other nodes and which nodes are depended on by other nodes. Upon evaluation of corresponding nodes, jobs with no unsatisfied dependencies may be deemed runnable and scheduled for execution based (at least in part) on an execution schedule…when execution of a job completes, any jobs dependent on that executed job may be updated in the graph to remove the dependency relationship with the executed job and may also be evaluated for runnability, without evaluating unrelated nodes in the graph), to a respective microservice for execution ([0021], the job execution 192 may be configured for web applications, microservice applications, and/or services running on top of an environment such as a container service; and [0050], As shown in 750, execution of the runnable job may be initiated based (at least in part) on the execution schedule. For example, execution of the runnable job may be initiated when no 
	sequentially receiving, from the plurality of microservices ([0021], the job execution 192 may be configured for web applications, microservice applications, and/or services running on top of an environment such as a container service), a plurality of messages, each message comprising an output of each microservice for a respective task ([0014], when execution of a job completes, any jobs dependent on that executed job may be updated in the graph to remove the dependency relationship with the executed job and may also be evaluated for runnability,…Events causing partial evaluation of the graph may include …successful execution of a job; and [0052], an execution event may be received by a job scheduler. The execution event may be associated with a job whose execution has been initiated. The execution event may specify that an execution condition has been met, such as successful execution of a job… completion of a job with either success or failure, successful execution of a threshold percentage of a job); and 
	providing output data comprising a combination of the output of each microservice for further characterization ([0019], Various functions of the job scheduler 100, such as the evaluation of dependencies in the graph 130 and/or the evaluation of the runnability of jobs in the graph, may be driven by events. The various functions of the job scheduler 100 may be performed in response to events that are generated internally or externally with respect to the scheduler; and [0037], as long as the job scheduler 100 remains operable, the directed acyclic graph 130 may be updated efficiently in response to new events).

([0115], at step 820, the monitoring device may identify sub-dependencies of the target application, which may be further dependencies of the services that the target application relies on. As with determining the immediate dependencies of the application in step 815, dependencies of a service (that is a dependency of the target application) may be determined using several techniques and sources of information; and [0116], the monitoring device may build the dependency map based on the determined dependencies and sub-dependencies and the relationships between them. The monitoring device may build, as the dependency map, a dependency tree indicating the functional and/or logical relationship between the monitored application, its immediate dependencies, and further dependencies of those immediate dependencies). Hosmani teaches a method for managing job execution using a directed acyclic graph based on job and microservice dependencies (Abstract, event-driven scheduling using directed acyclic graphs are disclosed. A directed acyclic graph is generated that comprises a plurality of nodes and a plurality of edges…Based (at least in part) on one or more events, a job scheduler determines that one of the nodes represents a runnable job. One or more of the dependency relationships for the runnable job are satisfied by the one or more events. An execution schedule is determined for the runnable job). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Balasubramanian would be modified with the Hosmani’s teaching of task distribution based on dependencies in order to manage task execution in relation to its dependencies. Therefore, it would have been obvious to combine the teachings of Balasubramanian and Hosmani. 

As per claim 2, Balasubramanian teaches, wherein the generated dependency graph comprises a plurality of nodes, each node representing each microservice ([0067], The dependency tree may be logically represented as a series of nodes, with each node corresponding to the application, an immediate dependency, or a further dependency…The dependency tree may facilitate parsing and traversal of the services that the application depends on during a process).

As per claim 3, Balasubramanian teaches, further comprising: 
	determining a first dependency between a first node and a second node of the plurality of nodes, wherein the first node is dependent on the second node ([0044], Application 201 is illustrated as having three dependencies: service 221, service 223, and service 225. For example, service 221 might provide account authentications, service 223 might provide user address information, and service 225 might provide balance and transaction information. Each may be referred to as an immediate, or direct, dependency of application 201. These dependencies may support other services/applications, such as how service 227 is depicted as relying on service 221. Each service relied on by application 201 may have its own further dependencies, which may be referred to as sub-dependencies of application 201… service 225 may rely on data from service 231 (e.g., an account balance) and service 233 (e.g., transactions against the account). Service 233 is illustrated as depending further on service 241 (e.g., a messaging service to a transaction processor) which itself depends on service 251 (e.g., a third party transaction processor).


	However, Hosmani teaches, 
	distributing, at a first time, a task of the plurality of tasks to the second node ([0014], Upon evaluation of corresponding nodes, jobs with no unsatisfied dependencies may be deemed runnable and scheduled for execution based (at least in part) on an execution schedule); 
	distributing, at a second time after completion of the task by the second node, another task to the first node ([0014], when execution of a job completes, any jobs dependent on that executed job may be updated in the graph to remove the dependency relationship with the executed job and may also be evaluated for runnability; and [0015], An event-driven job scheduler 100 may schedule jobs for execution using suitable computing resources 191).
	The same motivation in the rejection of claim 1 is applicable to the instant claim.

As per claim 6, Hosmani teaches, further comprising repeating the generating and distributing until each task of the plurality of tasks is completed by the identified microservice ([0014], Events causing partial evaluation of the graph may include submission of a new job, initiation of execution of a job, successful execution of a job, failed execution of a job, successful execution of a threshold percentage of a job, and so on; and [0018], The directed acyclic graph 130 may be dynamic, as new jobs may be added periodically while nodes corresponding to older jobs are periodically removed from the graph).

As per claim 7, Hosmani teaches, wherein the repeating occurs after receipt of each message is sequentially received from each microservice (0014], Events causing partial evaluation of the graph may include submission of a new job, initiation of execution of a job, successful execution of a job, failed execution of a job, successful execution of a threshold percentage of a job, and so on; and [0018], The directed acyclic graph 130 may be dynamic, as new jobs may be added periodically while nodes corresponding to older jobs are periodically removed from the graph).

As per claim 8, this is the “system claim” corresponding to claim 1.  The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected by the same reasons.
As per claim 15, this is the “non-transitory computer program product claim” corresponding to claim 1.  The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 7 and is rejected for the same reasons.

	Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Hosmani as applied to claims 1, 8, and 15 and in further view of Walsh et al. (United States Patent Application Publication 2019/0317776).

As per claim 4, Balasubramanian teaches, wherein the plurality of microservice comprises at least one instance of a microservice ([0109], each service in environment 700 (and similarly in environment 200) may correspond to a particular data resource (more particularly, a data element). The data resource may be data that the service is responsible for handling, or may be data handled by a software application or platform associated with a microservice like an API. The data resource associated with a service may be the information that upstream applications or other services rely on the service to provide. For example, application 701 may rely on Service B to provide account information for the user; and [0110], many different services may exist. Some complex systems may have hundreds of thousands of API microservices that enterprise applications can leverage to retrieve and operate on enterprise data).

	The combination of Balasubramanian-Hosmani fails to specifically teach, the method further comprises scaling instances of the at least one instance by instantiating additional instances of at least one microservice when a portion of the plurality of tasks exceeds operational limits of the at least one microservice or removing at least one microservice after a respective task is executed.
	However, Walsh  teaches, the method further comprises scaling instances of the at least one instance by instantiating additional instances of at least one microservice when a portion of the plurality of tasks exceeds operational limits of the at least one microservice ([0209], Each microservice can have fail-over nodes and can scale at its own pace based on the demand for that particular service …each microservice can be embodied on a plurality of servers 102, some of which servers 102 function as primary nodes and execute the functions of the or removing at least one microservice after a respective task is executed.

The combination of Balasubramanian-Hosmani and Walsh are analogous because they are each related managing microservice related jobs. Balasubramanian teaches a method for managing application execution in consideration of its service dependencies. Hosmani teaches a method for managing job execution using a directed acyclic graph based on job and microservice dependencies. Walsh teaches microservice scheduling including a method of scaling microservices to meet operational demands. ([0209], each microservice can have fail-over nodes and can scale at its own pace based on the demand for that particular service).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Balasubramanian-Hosmani would be modified with the Walsh’s microservice scaling mechanism in order to efficiently execute microservices. Applying the known technique of Walsh would have yielded predictable results and resulted in an improved system Therefore, it would have been obvious to combine the teachings of the combination of Balasubramanian-Hosmani and Walsh. 

As per claim 5, Walsh teaches, wherein the scaling further comprises instantiating an additional instance of at least one microservice when an output is not received within a predetermined time period ([0209], some of the plurality of servers 102 function as fail-over nodes and, in some embodiments, are used only in a failure such as, for example, when traffic 

As per claim 11, this claim is similar to claim 4 and is rejected by the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 5 and is rejected by the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199